The title to the fund in question depends upon the construction of the contract contained in the policy. The natural meaning of the language used is not obscure or doubtful, and there is no evidence that the parties did not intend by the expression, "their children," the children of George and Eliza. Connecticut M. L. Ins. Co. v. Fish, 59 N.H. 126, 127; Lockwood v. Bishop, 51 How. Pr. 221. The assured's second marriage and the birth of another son had no effect upon the contract of insurance, and did not modify its meaning. The rights of the beneficiaries vested at the date of the policy, and could not be changed to their prejudice by any subsequent act of the assured, *Page 299 
without their consent. Stokell v. Kimball, 59 N.H. 13; City Savings Bank v. Whittle, 63 N.H. 587.
Exception overruled.
BLODGETT, J., did not sit: the others concurred.